Citation Nr: 0411344	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Commonwealth of Puerto Rico, which granted service 
connection for diabetes mellitus and assigned a 40 percent 
disability rating effective March 1, 1993.  

The RO in December 2002 denied entitlement to a total rating based 
on individual unemployability due to service-connected disability 
(TDIU).  The veteran did not submit a notice of disagreement with 
that decision.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  For 
that reason it is not currently in appellate status.  Although the 
veteran did not indicate disagreement with the December 2002 
rating decision, on the back of his June 2003, VA Form 1-9 he 
again raised a claim for (TDIU).  As the claim has not been 
developed or certified for appellate review, it is referred to the 
RO for appropriate action.  


REMAND

The RO granted service connection for diabetes mellitus, effective 
March 1, 1993.  As the RO noted this is the initial rating for 
diabetes mellitus.  When assigning the initial evaluation after a 
grant of service connection staged ratings must be considered.  In 
Fenderson v. West, 12 Vet. App. 119 (1999) it was held that at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Any variation in the level of 
disability caused by the veteran's diabetes mellitus is relevant.  
For that reason the Board carefully reviewed the record to 
determine if all of the veteran's records of treatment for 
diabetes mellitus since March 1993 are in the claims folder.  

In January 2003 the veteran wrote the RO and told them he had been 
treated at the VA Hospital in San Juan.  In addition he indicated 
he had been hospitalized from December 1-15, 2003.  The RO 
requested the veteran's VA records and received them only for the 
period from December 15, 2003 through January 2004.  There is no 
indication the veteran's complete VA outpatient and hospital 
records dating from March 1, 1993 are in the claims folder.  
Previously the RO received a copy of March 2002 records of 
outpatient treatment.  Prior to that date the only record is a 
certificate dated in March 1993 indicating the veteran was being 
treated at VA for diabetes mellitus.  There is a gap in the record 
from March 1993 to March 2002 and from March 2002 to December 
2003.  As a higher rating than 40 percent for diabetes mellitus 
requires either evidence of hospitalization for treatment or twice 
monthly visits to a diabetic care provider, the VA records of 
treatment are relevant and may be of great probative value.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2003).  

In addition the veteran is receiving Social Security 
Administration disability benefits.  There is no indication in the 
claims folder the RO has requested the veteran's records from SSA.  
Those records are considered to be in the custody of a Federal 
Department or Agency.  VA must make as many requests as necessary 
to obtain those records unless the records do not exist, the 
custodian of the records advises them they do not exist or they do 
not have them.  38 C.F.R. § 3.159 (2003); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

A 60 percent rating for diabetes mellitus includes consideration 
of any noncompensable complications of diabetes mellitus.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2003).  The veteran in his 
July 2002 notice of disagreement indicated a higher rating should 
be assigned as his complications of diabetes mellitus included 
heart disease, high blood pressure, loss of vision and peripheral 
neuropathy.  The RO arranged for the veteran to be examined in 
September 2002 to determine if the veteran had complications of 
diabetes mellitus.  September 2002 VA examination reports 
attributed only the veteran's peripheral neuropathy to diabetes 
mellitus.  In February 2004 the RO granted service connection for 
peripheral neuropathy of both lower extremities and assigned a 10 
percent rating for each lower extremity, effective July 2002.  The 
RO denied service connection for heart disease, hypertension and 
diabetic retinopathy, on the basis the medical record did not 
include diagnosis of diabetic retinopathy and his heart disease 
and hypertension were unrelated to his diabetes mellitus.  The 
claims folder does not currently contain a notice of disagreement 
with the initial ratings for peripheral neuropathy or the denial 
of service connection.  The February 2004 rating decision and 
letter sent by the RO informing the veteran of the February 2004 
rating decision did not specifically list the issue of service 
connection for peripheral neuropathy on the title page or 
specifically refer to the grant of service connection and the 
ratings assigned in the body of the letter.  The Board wishes to 
ensure the veteran is informed he may file a notice of 
disagreement with the initial ratings assigned for peripheral 
neuropathy.  

During the rating period the criteria for evaluating disability 
due to diabetes mellitus changed.  61 Fed. Reg. 20440 (May 1996).  
The new regulations became effective June 6, 1996.  The General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board must 
first determine whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  The RO 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the regulatory 
change, but an effective date based on the revised criteria may be 
no earlier than the date of the change.  As such, the RO must 
generally consider the claim pursuant to both versions during the 
course of an appeal.  See VAOPGCPREC 3- 2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

There is no indication in the record the RO applied the criteria 
in effect prior to June 6, 1996, to the rating period from March 
1993 to June 1996, nor was consideration given as to whether or 
not the old rating criteria would be more favorable to the veteran 
subsequent to that date.  In fact, a review of the May 2003 
statement of the case does not include the old rating criteria.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  The veteran's 
claim must be readjudicated with consideration of both the old and 
new criteria and the veteran issued an appropriate supplemental 
statement of the case.  See Bernard v. Brown, 4 Vet .App. 384 
(1993).  

The veteran submitted a statement written in Spanish in August 
1993.  Only one page includes a note translating the veteran's 
statement.  The entire statement must be translated in order for 
it to be considered.  


Accordingly, the case is REMANDED for the following development:

1.  The RO should ask the veteran to list the names and addresses 
of all medical care providers who have evaluated or treated him 
for a diabetes mellitus since March 1993.  After securing the 
necessary releases, the RO should obtain all records that are not 
already in the claims folder, to include all records from March 
1993 to the present from the San Juan VA Medical Center relating 
to evaluation or treatment for diabetes mellitus.  

2.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim.  

3.  The RO should arrange for the statement submitted by the 
veteran in Spanish which is dated August 19, 1993, to be 
translated into English.  

4.  The RO must assure compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claim for a rating in excess of 40 percent for diabetes mellitus.  

5.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.  

6.  After completing any additional development deemed necessary, 
the RO should readjudicate the claim for a rating in excess of 40 
percent for diabetes mellitus with consideration of the old and 
new criteria for evaluating disability related to diabetes 
mellitus.  VAOPGCPREC 3- 2000.  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits.  An appropriate period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





